United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 05-3907
                               ___________

David Taft, Jr.,                      *
                                      *
            Plaintiff,                *
                                      *
Eddie Risdal,                         *
                                      *
            Appellant,                *
                                      * Appeal from the United States
Mystery Boy, Inc.,                    * District Court for the
                                      * Southern District of Iowa.
            Plaintiff,                *
                                      *    [UNPUBLISHED]
      v.                              *
                                      *
Jason Smith; Matt Royster; Steve      *
Schuck; Fred Scalleta; John Emmett,   *
                                      *
            Appellees.                *
                                 ___________

                          Submitted: June 23, 2006
                             Filed: June 26, 2006
                              ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.
      Eddie Risdal appeals the judgment of the district court1 dismissing his 42
U.S.C. § 1983 complaint. Following careful review, we affirm for the reasons cited
by the district court. See 8th Cir. R. 47B.
                        ______________________________




      ¹The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.

                                        -2-